 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       CARREA CHRISTOPER,                                        Case No. 2:17-CV-738-RSL
10
                             Plaintiff,                          MINUTE ORDER
11
                        v.                                       RENOTING MOTION ON
12                                                               COURT’S CALENDAR
       FORD MOTOR COMPANY, INC.,
13
                             Defendant.
14
15          The following Minute Order is made and entered on the docket at the discretion of the
16 HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
17
            Plaintiff in the above-captioned matter filed a motion on August 16, 2019, “Application
18
     for Dismissal.” Dkt. #93. The motion was not noted. Pursuant to Local Civil Rule 7(d)(3), this
19
     motion should have been noted on the Court’s calendar for no earlier than the fourth Friday after
20
     the date of filing. The Clerk of Court is directed to renote plaintiff’s motion on the Court’s
21 calendar for Friday, September 13. Any opposition shall be filed and served on plaintiff no later
22
   than 4:30 p.m. on Monday, September 9. Any reply shall be filed and served no later than 4:30
23
   p.m. on Friday, September 13.
24
          DATED this 19th day of August, 2019.
25
                                                  s/ Kerry Simonds
26                                                Kerry Simonds, Deputy Clerk to the
27                                                Honorable Robert S. Lasnik, Judge
28
     MINUTE ORDER NOTING
     APPLICATION FOR DISMISSAL - 1
